DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed on 4/25/2022 has been entered and made of record. 
Currently pending Claims:	1-7, 9-16, and 19-23
Independent Claims		1, 11, 19, and 20
Amended Claims:		1, 3, 11, 13, 19, 20	
Cancelled or Withdrawn:	8 and 17-18
Newly Added:			21, 23	
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 4/25/2022, with respect to claim 1, 11, 19-20 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Pages 9-10 , filed on 4/25/2022 in view of the claim amendment with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the 102 rejection of claims 1-20 has been withdrawn.  
Allowable Subject Matter
Claims 1-7, 9-16, and 19-23 are allowed
The following is an examiner’s statement of reasons for allowance: 
Teaching of the prior art of record
Prior art was found for the claims as follows: 
Zhao et al. (US 2020/0252640 A1) hereinafter “Zhao”
Bross et al. Versatile Video Coding (Draft 6), JVET-O2001-vE, 455 Pages. Joint Video Experts Team (JVET)of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3-12 July 2019, hereinafter “Bross”. 
Regarding Claims 1-10 Zhao 
The claimed subject matter of claim 1-10 is the same as claims 11-18 except that claim 1-10 are directed to A method of video processing, which Zhao discloses, in [0011] methods and apparatuses for video encoding/decoding.
Regarding Claim 11 Zhao
Zhao discloses 11. (Currently Amended) An apparatus for processing (Fig. 9A, 9B) video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Zhao, “the video encoders (203), (403), and (403), and the video DECODERs (210), (310), and (610) can be implemented using one or more processors that execute software instructions.” [0096]), cause the processor to: 
generate, for a conversion between a current video block of a video and a bitstream of the video (Entropy Encoder 525, Fig. 5 coded video bitstreams [0037], coded video sequence, Entropy Decoder 671, Fig. 6), predicted samples of the current video block (Zhao, predSamples′[x][y]=(wL×refL(x,y)+wT×refT(x,y)−wTL×p(−1,−1)+(64−wL−wT+wTL)×predSamples[x][y]+32)>>6  (Eq.9)  [0119])),
generate, using a position-dependent intra prediction sample filtering process (Zhao, [01013] “For each location (x,y) in the current block”, [0119], Position dependent prediction combination PDPC [0119]), modified predicted samples of the current video block (Zhang, , the modified predicted sample is calculated by Eq. 9 : predSamples′[x][y]=(wL×refL(x,y)+wT×refT(x,y)−wTL×p(−1,−1)+(64−wL−wT+wTL)×predSamples[x][y]+32)>>6  (Eq.9)  [0119])  see also  [0116] Further, the outputs of the PDPC process are the modified predicted samples predSamples′[x][y] with x=0 . . . nTbW−1, y=0 . . . nTbH−1.), and 
perform the conversion based on the modified predicted samples, wherein in the filtering process, a first predicted sample and at least one neighboring sample of the current video block are combined to generate a modified first predicted sample based on a weighting factor of the first predicted sample (initial weighting factor)[0102])  and at least one weighting factor of the at least one neighboring sample (wT, wL, and wTL denote weights [0102], (Fig. 9A, 9B), [0104], [0105] ), and 47Docket No. 13 0408-8684.US00 wherein in case that the current video block is coded using one of INTRA_ANGULAR18, INTRA_ANGULAR50, a planar mode or a DC mode ([0102] For the DC mode “[0103] For the planar mode”), the filtering process is allowed for the current video block, and the at least one weighting factor of the at least one neighboring sample (wTL=0) is determined from only dimensions of the current video block and a position of the first predicted sample, (Zhao, “For the DC mode the weights are calculated by Eq. 2-Eq. 5, width denotes the width of the current block, and height denotes the height of the current block:” [0103] For the planar mode, wTL=0; while for horizontal mode, wTL=wT; and for vertical mode wTL=wL. The PDPC weights can be calculated with add operations and shift operations. The value of pred′[x][y] can be computed in a single step using Eq. 1.
wT=32>>((y<<1)>>nScale)  		(Eq. 2)
wL=32>>((x<<1)>>nScale)   		(Eq. 3)
wTL=(wL>>4)+(wT>>4)   		(Eq. 4)
nScale=(log2(width)+log2(height)−2)>>2  (Eq. 5)

Note that “32 denotes the initial weighting factors for the neighboring samples, and the initial weighting factor is also the top (left or top-left) weightings assigned to top-left sample in current CB and the weighting factors of neighboring samples in PDPC process should be equal to or less than this initial weighting factor.” [0102]

wherein in case that the current video block is coded using one of INTRA_ANGULAR18, INTRA_ANGULAR50, a planar mode or a DC mode, the filtering process is allowed for the current video block, and the at least one weighting factor of the at least one neighboring sample is determined from only dimensions of the current video block and a position of the first predicted sample, (Zhao, [0121] In an example, when the intra prediction mode predModeIntra is equal to INTRA_PLANAR (e.g., 0, planar mode, mode 0), INTRA_DC (e.g., 1, DC mode, mode 1), INTRA_ANGULAR18 (e.g., 18, horizontal mode, mode 18 in the case of 67 intra prediction modes), or INTRA_ANGULAR50 (e.g., 50, vertical mode, mode 50 in the case of 67 intra prediction modes), reference samples refT[x][y], refL[x][y], and the weights wL, wT and wTL can be determined according to Eq. 10-Eq. 14:
refL[x][y]=p[−1][y]  			(Eq. 10)
refT[x][y]=p[x][−1] 			 	(Eq. 11)
wT[y]=32>>((y<<1)>>nScale)   		(Eq. 12)
wL[x]=32>>((x<<1)>>nScale)   		(Eq. 13)
wTL[x][y]=(predModeIntra==INTRA_DC)?((wL[x]>>4)+(wT[y]>>4)): 0   (Eq. 14)


Zhao does not explicitly disclose, wherein in case that the current video block is coded using an intra prediction mode greater than INTRA ANGULAR50, or is coded using an intra prediction mode less than INTRA_ANGULAR18 and not equal to a planar mode and not equal to a DC mode, the filtering process is allowed for the current video block, and the at least one weighting factor of the at least one neighboring sample is determined from more than dimensions of the current video block and a position of the first predicted sample
Although Zhao, in [0130] implicitly teaches disallowing “PDPC process” for some intraprediction modes that “inludes non-integer (e.g., floating point) operations that increase computation complexity”.  On the other hand, Zhao implicitly teaches allowing PDPC process for intraprediction modes that “includes relatively simple computations”. Among the intraprediction modes in which performing PDPC process require relatively simple computations include intraprediction mode 34. Therefore, in Zhao, PDPC process may be allowed for a block coded using intramode34 without incuring increasing computation complexity. 
In contrast, the claim requires for a block coded using intraprediction mode greater than mode18 and less than mode50, PDPC process is disallowed.1 Therefore, Since Zhao teaches a block coded using mode34 as being candidate for filtering, Zhao does not disclose wherein in case that the current video block is coded using an intra prediction mode greater than INTRA ANGULAR18 and less than INTRA ANGULAR50, the filtering process is disallowed for the current video block.
Although Zhao, discloses “weighting factor for a top-left neighboring sample is zero”  (Weighting factor (wTL), wTL[x][y] =0 for different Intra Prediction modes,  [0125], [0126] [0128]), Zhao does not disclose wTL[x][y] =0 when the current video block is coded using a DC mode.  Therefore, Zhao does not explicitly disclose wherein in case that the current video block is coded using a DC mode, for a position (x, y) of the first predicted sample, a weighting factor for a top-left neighboring sample is zero.
However, Bross discloses 8.1.5.14 Position-dependent intraprediction sample filtering process (Page 197)
wherein in case that the current video block is coded using an intra prediction mode greater than INTRA ANGULAR50, or is coded using an intra prediction mode less than
INTRA_ANGULAR18 and not equal to a planar mode and not equal to a DC mode, the filtering
process is allowed for the current video block, and the at least one weighting factor of the at least one neighboring sample is determined from more than dimensions of the current video block and a position of the first predicted sample, (Bross, “The variable nScale is derived as follows: — If — predModelntra is greater than INTRA ANGULAR50, nScale is set equal to Min( 2, Log2( nTbH ) — Floor( Log2( 3 * invAngle — 2 )) + 8)2, using invAngle as specified in clause 8.4.5.2.12.” — Otherwise, if predModeIntra is less than INTRA ANGULAR18, nScale is set equal to Min( 2, Log2( nTbW ) — Floor( Log2( 3 * invAngle — 2 )) +8), using invAngle as specified in clause 8.4.5.2.12.” where nTbH: Transform block height. Note that nScale is derived from “more than dimensions”, i.e. from additional factor Floor( Log2( 3 * invAngle — 2 )). Page 197 lines 1-3).
Bross discloses  wherein in case that the current video block is coded using a DC mode, for a position (x, y) of the first predicted sample, a weighting factor for a top-left neighboring sample is zero. (Bross, Equation (8-249),  If predModelIntra is equal to INTRA PLANAR or INTRA DC, the following applies: ...  wTL[ x ][ y ] =0. Page 197).
	Neither Zhao not Bross disclose wherein in case that the current video block is coded using an intra prediction mode greater than INTRA ANGULAR18 and less than INTRA ANGULAR50, the filtering process is disallowed for the current video block,

In view of the above comparison of the claimed invention against prior art of record and as set forth by applicant’s persuasive clarification and arguments3, Applicant’s uniquely claimed distinct features in the instant invention, which are not found in the prior art of record, either singularly or in combination are:
“wherein in case that the current video block is coded using an intra prediction mode greater than INTRA ANGULAR18 and less than INTRA ANGULAR50, the filtering process is disallowed for the current video block,” as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481             
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Remarks Page 12. Para. 1-3
        2 The limitation “more than dimensions” is interpreted in view of applicant’s disclosure Page 26.
        3 Applicant’s remarks Page 12 Para 1-3